Citation Nr: 0908287	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  04-24 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the left knee.

2.  Entitlement to service connection for degenerative joint 
disease of the right knee.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to June 1969.  

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran underwent a VA examination to determine the 
nature of his bilateral knee condition in February 2003.  At 
that time, the examiner diagnosed him with degenerative joint 
disease in both knees and repeatedly stated the Veteran's 
claim that he had the symptoms of pain beginning while in 
service.  As the Veteran has submitted evidence which 
therefore "indicates" that a current disability "may be 
associated" with military service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006)), remand is necessary as VA 
must provide him with a further VA examination complete with 
medical nexus opinion.

As to his PTSD claim, the Veteran has been diagnosed as 
having PTSD by VA examiners, who attributed the disability to 
his reported experiences.  The RO has denied service 
connection on the basis that the Veteran was not awarded any 
medals that reflect combat participation, and because it 
found that there was no evidence corroborating his claimed 
stressors.  The RO also concluded that the Veteran's reported 
stressors were too general to be corroborated and thus did 
not request that the United States Army and Joint Services 
Records Research Center (JSRRC) attempt to verify them.  On 
remand, the Board concludes that VA must obtain his unit 
records and attempt to corroborate his reported stressors.

In addition, the claims file indicates that the Veteran is 
receiving Social Security Administration (SSA) benefits.  The 
Veteran's records from SSA have not been sought and must be 
sought prior to adjudication by the Board as these records 
are held by a federal agency.  38 U.S.C.A. § 5103A(c)(3) 
(West 2002); 38 C.F.R. § 3.159(c)(2) (2008); see also Diorio 
v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Accordingly, the case is REMANDED for the following actions:

1.  Seek the Veteran's SSA records.  If no 
records are made available, make a written 
note of all attempts to obtain the records 
and the reason for their unavailability.

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his bilateral knee condition.  
Have the examiner review the claims file 
in conjunction with the examination and 
make a note of such review in the 
examination report.  Have the examiner 
conduct all necessary tests and answer the 
following questions:

	a.  Does the Veteran have current knee 
disabilities?

	b.  If so, is it at least as likely as 
not that any such disability is related to 
service or had onset in service?

In offering these assessments, the 
examiner must discuss the Veteran's report 
of a continuity of symptoms since service.  
All findings and conclusions should be set 
forth in a legible report.

3.  The RO should request the Veteran to 
provide any additional information, 
including dates, locations, names of other 
persons involved, etc. relating to his 
claimed service stressors.  The Veteran 
should be advised that any additional 
information would be helpful to obtain 
supportive evidence of the claimed in-
service stressors and that he should be 
specific as possible so that an adequate 
search for corroborating information can 
be conducted.  

4.  Request a copy the unit histories for 
the 546th Transportation Company for the 
time the Veteran was associated with that 
unit.  

5.  The RO must then review the claims 
file, including the Veteran's previous 
statements of stressors, and any 
additional information obtained pursuant 
to this remand, and prepare a summary of 
all claimed stressors.  Unless the RO 
determines that the Veteran engaged in 
combat and that his PTSD is due to those 
combat experiences, the RO should forward 
the summary and all associated documents 
to the JSRRC to attempt to corroborate his 
claimed stressors, including the deaths of 
"Eugene Washington," "Gray Smith" and 
"Lee Toyer".  The RO must also attempt 
to corroborate whether the Veteran was 
stationed at Cam Ranh Bay and if so, 
whether his base was subjected to incoming 
mortar or rocket fire.

6.  Then readjudicate the Veteran's claim.  
If the benefit sought on appeal is not 
granted, the RO should issue a 
supplemental statement of the case and 
provide the Veteran and his representative 
an opportunity to respond.  The case 
should then be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

